Title: From Benjamin Franklin to William Carmichael, 11[–15] October 1784
From: Franklin, Benjamin
To: Carmichael, William


				
					Dear Sir,
					Passy, Oct. 11.[–15] 1784.
				
				I have just received the honour of yours of the 25th past, and shall communicate it as you desire to my Colleagues, tomorrow. I think you did right in mentioning to the Minister the Nature of our Commission, &c. In my last I sent you a Copy of our Letter to the Count d’Aranda. Herein I inclose his Answer, in order to keep you fully inform’d of what passes in the Negociation. The Reply has not yet been made, as soon as it is, you shall have that

likewise. I am glad to learn that M. Gardoqui is sent to America. I write in much Pain, and cannot now add but that I am ever, with sincere Esteem and Affection, Dear Sir, Your most obedient and most humble Servant
				
					B Franklin
				
				
					
						
							P.S.
							Oct. 15. 1784.
						
					
					Since writing the within, I have been acquainted that Mr James Hartwell of Salem in New England, being at St. Sebastian with a Cargo of Tobacco, and occasionally going from thence to Bilbao, was seiz’d in the latter Place by the Officers of the Inquisition, some Months since, and convey’d to Logrono, being charg’d with having three or four Years ago embrac’d the Catholic Religion and afterwards quitting it. They have also it seems taken Possession of his Tobacco. And it is but lately, that his Friends in Bordeaux from whence he went to meet his Cargo in Spain, have heard of his Misfortune. There are some Americans of Distinction here that know him, who say he is of a good Family, and bears a good Character, but is some times a little disordered in his Mind; and they are exceedingly concern’d at his Situation, and anxious that his Release should be obtained. My Colleagues Mr Adams and Mr Jefferson join with me in stating this Matter to you, and requesting that you would immediately take the proper Steps for Reclaiming him as a Subject of the United States, and procuring an Order for his Liberty and

the Restitution of his Property. This Conduct of the Holy Office, if not rectified, may be attended with bad Consequences to the Commerce & Friendly Correspondence that ought to be cultivated between the two Nations—
					Yours, as ever,
					
						B Franklin
						Wm. Carmichael, Esqr
					
				
			